     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 1 of 11 Page ID #:1



 1   Reed Lyon (SBN: 288361)
     Benesch, Friedlander, Coplan & Aronoff LLP
 2   One Montgomery, Suite 2700
     San Francisco, CA 94104
 3   Telephone: (628) 600-2250
     Facsimile: (628) 221-5828
 4   rlyon@beneschlaw.com

 5   Attorneys for Plaintiff

 6
                                  UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
                                       WESTERN DIVISION
 8   YUSEN LOGISTICS (AMERICAS), INC.,                      )   Case No. 2:19-CV-2767
                                                            )
 9                              Plaintiff,                  )   COMPLAINT FOR
                                                            )   DECLARATORY JUDGMENT,
10               vs.                                        )   BREACH OF CONTRACT,
                                                            )   AND BREACH OF THE COVENANT
11   PHILADELPHIA INDEMNITY                                 )   OF GOOD FAITH AND
     INSURANCE COMPANY,                                     )   FAIR DEALING
12                                                          )
                                Defendant.                  )   DEMAND FOR JURY TRIAL
13                                                          )
14
                 Plaintiff Yusen Logistics (Americas), Inc. (“Yusen”) states for its Complaint against
15
     Defendant Philadelphia Indemnity Insurance Company (“Defendant”) as follows:
16
                                 I.    PARTIES, JURISDICTION, AND VENUE
17

18               1.     This Court possesses jurisdiction over the subject matter of this action pursuant to

19   28 U.S.C. § 1332 (diversity of citizenship) inasmuch as (a) Yusen is a New York corporation

20   having its principal place of business in Secaucus, New Jersey; (b) Defendant is a Pennsylvania

21   corporation having its principal place of business in Bala Cynwyd, Pennsylvania; and (c) the

22

23

24

     4/10/2019                                     Page 1
                                                                                              COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 2 of 11 Page ID #:2



 1   matter in controversy exceeds the value of Seventy-Five Thousand Dollars ($75,000.00),

 2   exclusive of interest and costs.

 3               2.   Jurisdiction over this matter is further established pursuant to 28 U.S.C. § 2201,

 4   as “[d]eclaratory relief is appropriate (1) when the judgment will serve a useful purpose in

 5   clarifying and settling the legal relations in issue, and (2) when it will terminate and afford relief

 6   from the uncertainty, insecurity, and controversy giving rise to the proceeding.” Imperium Ins.

 7   Co. v. Unigard Ins. Co., 16 F. Supp. 3d 1104, 1109 (E.D. Cal. 2014) (holding that the court had

 8   jurisdiction to decide a dispute for declaratory relief over an insurance company’s duty to

 9   defend).

10               3.   Venue in this district is proper under 28 U.S.C. § 1391(b)(2), as a substantial part

11   of the events or omissions giving rise to this claim occurred in this judicial district. This Court

12   can enter the declaratory judgments sought herein under the Declaratory Judgment Act, 28

13   U.S.C. § 2201, as this case presents an actual controversy within the Court’s jurisdiction.

14               4.   Yusen is a New York corporation having its principal place of business at 300

15   Lighting Way, Suite 600, Secaucus, NJ 07094. Yusen is engaged in the business of providing

16   freight logistics services, which includes operating warehouse facilities.

17               5.   Defendant is a Pennsylvania corporation having its principal place of business at

18   One Bala Plaza, Suite 100, Bala Cynwyd, PA 19004. Defendant is in the business of providing

19   insurance to its customers.

20                                   II.    GENERAL ALLEGATIONS
                 6.   Associate Management Resources, Inc. (“AMR”) is a corporation that provides
21
     third party companies with temporary, non-employee workers to assist with particular service
22
     needs.
23

24

     4/10/2019                                   Page 2
                                                                                             COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 3 of 11 Page ID #:3



 1               7.    On or around March 2017, AMR entered into an insurance contract (the “Policy”)

 2   with Defendant, whereby Defendant agreed to provide AMR with insurance coverage for the

 3   period of March 1, 2017 to March 1, 2018. A copy of the Policy is not attached to the Complaint

 4   because of its large volume and, in any event, Defendant has a copy of the Policy.

 5                                          A. Terms of the Policy

 6               8.    The Policy’s “Coverage A” and “Coverage B” sections cover a wide variety of
 7   risks pertaining to commercial liability including bodily injury, property damage, wrongful
 8   advertising, errors in administering employee benefits, and the like. In addition, the Policy
 9   contains a “Staffing Service Professional Liability Coverage Form” that also, under certain
10   circumstances, provides coverage for wrongful acts.
11               9.    Under each coverage section, Defendant expressly agreed that it would “pay
12   those sums that the insured becomes legally obligated to pay as damages,” and that it would
13   “have the right and duty to defend the insured against any ‘suit’ seeking damages” (emphasis
14   added).
15               10.   The term “Insured” is first defined in Section II of the Policy. However, the
16   definition is then amended and broadened in the endorsement titled, “General Liability Deluxe
17   Endorsement: Temporary Staffing” (the “GLDE Endorsement”).
18               11.   Specifically, the GLDE Endorsement has a section titled, “Who is an Insured is
19   amended as follows,” and it states, in part, the following:
20                        Each of the following is also an insured:
21                            ...
                              b. Blanket Additional Insured’s When Required by Contract --
22                            Any person of organization where required by a written contract
                              executed prior to the occurrence of a loss. . . .
23

24

     4/10/2019                                   Page 3
                                                                                          COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 4 of 11 Page ID #:4



 1   (emphasis added).

 2               12.    Furthermore, the Policy includes other endorsements that contain nearly identical

 3   language to the aforementioned provision, including the “Blanket Additional Insured

 4   Endorsement” and an endorsement for the “Staffing Service Professionalism Liability Coverage

 5   Form.”

 6                         B. The Written Contract Between AMR and Yusen

 7               13.    On or around July 3, 2017, AMR and Yusen entered into a Temporary Services

 8   Agreement (the “Agreement”), whereby AMR agreed to provide Yusen with temporary service

 9   workers with skill sets to assist in the operations of Yusen’s warehouse. A true and correct copy

10   of the Agreement is attached hereto as Exhibit 1.

11               14.    Under the Agreement, AMR expressly agreed to name Yusen as an additional

12   insured on its insurance policy. Specifically, Section 8 of the Agreement states:

13               All Required Insurance shall . . . (b) name Customer as an additional insured
                 with respect to the Services excluding only the Customer’s gross negligence and
14               willful misconduct.

15               15.    In other words, AMR was expressly “required by a written contract” to name

16   Yusen as an additional insured on the Policy, thereby satisfying the requirements dictated in the

17   Policy with AMR.

18               16.    Based on the definition of “insured” in the Policy, Yusen is in fact an “insured”

19   party and entitled to defense and indemnity under the Policy.

20

21

22

23

24

     4/10/2019                                    Page 4
                                                                                            COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 5 of 11 Page ID #:5



 1                                      C. The Underlying Actions

 2               17.     In or around July 2017, pursuant to the Agreement, AMR provided Yusen with

 3   temporary service workers to assist operations in Yusen’s warehouse.

 4               18.     Among these workers included two staffers named Jesus Robles Salcido and

 5   Kattie Zuniga (“Mr. Salcido” and “Ms. Zuniga” individually, or the “Workers” collectively).

 6               19.     On or around March 28, 2018, Ms. Zuniga filed a lawsuit (the “Zuniga Action”)

 7   in the Los Angeles County Superior Court naming Yusen, among others, as a defendant.

 8               20.     Then, on or around June 18, 2018, Mr. Salcido filed a separate lawsuit (the

 9   “Salcido Action”) in the Los Angeles County Superior Court naming Yusen, among others, as a

10   defendant.

11               21.     Both lawsuits (together, the “Underlying Actions”) relate to the two Workers’

12   employment with AMR and work with Yusen.

13               22.     In the Underlying Actions, the Workers allege a number of similar claims against

14   the named defendants, including employment discrimination and retaliation. The Salcido Action

15   seeks damages for no less than $1,000,000, and the Zuniga Action seeks damages in excess of

16   $25,000.

17               23.     The conduct at issue in the Underlying Actions occurred after Yusen and AMR

18   entered into the Agreement, and the allegations asserted are within the scope of coverage under

19   the Policy.

20               24.     Yusen provided notice of the Underlying Actions to Defendant and demanded

21   that Defendant defend and indemnify Yusen pursuant to the Policy.

22                     D. Defendant’s Refusal to Defend Yusen or Even Investigate the Claim

23

24

     4/10/2019                                    Page 5
                                                                                            COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 6 of 11 Page ID #:6



 1               25.   However, Defendant sent a vague reply refusing to defend or indemnify Yusen in

 2   the Underlying Actions. For the Salcido Action, Defendant provided an explanation stating that

 3   it did not consider Yusen as an “insured” party under the Policy. Specifically Defendant stated:

 4               Our review of the policy has determined that Yusen would not be considered an
                 Insured under the PIIC policy and therefore, PIIC owes no duty to defend or
 5               indemnify Yusen for this matter.

 6   (emphasis added).

 7               26.   After having obtained a copy of the Policy by subpoena, Yusen replied to this
 8   broad denial and pointed out all the specific provisions in the Policy that clearly stipulated that
 9   Yusen is, in fact, an “insured” party.
10               27.   Yusen also pointed out Section 8 of the Agreement between AMR and Yusen that
11   expressly required AMR to name Yusen as an additional insured, thereby satisfying the
12   requirements dictated in Defendant’s Policy with AMR.
13               28.   However, Defendant provided no further explanation and simply ignored Yusen’s
14   questions and demands.
15               29.   Yusen has had to retain counsel and defend itself in the Underlying Actions.
16               30.   Yusen has continued to request and demand that Defendant provide, at the very
17   least, an explanation as to why Yusen would not be considered an “insured” party. However,
18   Defendant has completely ignored Yusen and has failed to provide any further rationale for its
19   refusal to defend and indemnify Yusen.
20               31.   To date, Yusen has incurred, and continues to incur, significant legal expenses in
21   its defense of the Underlying Actions.
22

23

24

     4/10/2019                                   Page 6
                                                                                            COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 7 of 11 Page ID #:7



 1                                      FIRST CLAIM FOR RELIEF
                                           (Declaratory Judgment)
 2

 3               32.   Yusen incorporates herein by reference each and every allegation set forth above.

 4               33.   Pursuant to 28 U.S.C. §§ 2201(a) and 2202, this Court has authority to declare the

 5   rights, status, and other legal relations of parties whether or not further relief could be claimed.

 6               34.   A dispute has arisen between the parties concerning each party’s rights and

 7   obligations under the Policy.

 8               35.   One the one hand, Yusen asserts that: (1) Yusen is an additional insured under

 9   the Policy and (2) Defendant owes a duty to defend and indemnify Yusen in the Underlying

10   Actions.

11               36.   On the other hand, Defendant asserts that: (2) Yusen is not an additional insured

12   under the Policy and that, therefore (2) Defendant owes no duty to defend or indemnify Yusen in

13   the Underlying Actions.

14               37.   Yusen’s and Defendant’s respective positions are in direct conflict and otherwise

15   irreconcilable.

16               38.   Accordingly, a substantial, immediate, and justiciable controversy exists between

17   Yusen and Defendant.

18               39.   A judgment or decree of this Court will terminate the uncertainty or controversy

19   giving rise to this action in which declaratory relief is sought.

20               40.   No other adequate or speedy remedy exists for the resolution of the

21   aforementioned controversy.

22

23

24

     4/10/2019                                   Page 7
                                                                                              COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 8 of 11 Page ID #:8



 1               41.   Pursuant to 28 U.S.C. § 2201(a), Yusen is entitled to judicial construction of the

 2   Policy and a declaratory judgment that: (1) Yusen is an additional insured under the Policy and

 3   (2) Defendant is obligated to defend and indemnify Yusen in the Underlying Actions.

 4                                    SECOND CLAIM FOR RELIEF
                                             (Breach of Contract)
 5
                 42.   Yusen incorporates herein by reference each and every allegation set forth above.
 6
                 43.   Defendant has a duty to defend and indemnify all “insured” parties when a claim
 7
     brought against that party falls within coverage of the Policy.
 8
                 44.   Yusen is an “insured” party under the Policy because Yusen entered into a written
 9
     contract with AMR requiring that AMR name Yusen as an additional insured, and this contract
10
     was executed prior to the Underlying Actions.
11
                 45.   The Workers brought the Underlying Actions against Yusen, and their allegations
12
     fall within the scope of the Policy’s coverage.
13
                 46.   Defendant has refused to defend or indemnify Yusen, thereby breaching the
14
     Policy.
15
                 47.   Yusen has performed all required conditions, covenants, and obligations in
16
     accordance with both the Agreement and the Policy.
17
                 48.   As a direct and proximate cause of Defendant’s refusal to defend and indemnify,
18
     Yusen has had to defend itself in the Underlying Actions and has incurred, and continues to
19
     incur, significant legal expenses.
20
                 49.   Yusen is entitled to recover from Defendant the amount of attorneys’ fees and
21
     costs incurred in the Underlying Actions and in connection with the prosecution of this
22
     Complaint along with other amounts that accrue subsequent to the filing of the Complaint.
23

24

     4/10/2019                                   Page 8
                                                                                            COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 9 of 11 Page ID #:9



 1                                      THIRD CLAIM FOR RELIEF
                          (Breach of the Covenant of Good Faith and Fair Dealing)
 2

 3               50.   Yusen incorporates herein by reference each and every allegation set forth above.

 4               51.   The Policy contains an implied covenant of good faith and fair dealing whereby

 5   Defendant promises to deal fairly and in good faith with the “insured” parties by not improperly

 6   and unreasonably refusing to defend and indemnify or improperly and unreasonably refusing to

 7   investigate claims and damages presented to Defendant that are covered under the Policy.

 8               52.   Defendant was required under the Policy to defend Yusen in the Underlying

 9   Actions.

10               53.   The Policy contains clear and explicit language indicating that Yusen qualifies as

11   an “insured” party.

12               54.   Despite prompt and detailed notification, Defendant refused to defend Yusen on

13   the wrongful basis that Yusen did not qualify as an “insured” party under the Policy.

14               55.   Defendant then ignored all of Yusen’s requests for a further explanation.

15               56.   When investigating Yusen’s claims, Defendant had a duty to search diligently for

16   and consider evidence that supported coverage.

17               57.   Defendant’s actions have been unreasonable under the circumstances in that 1)

18   Defendant did not perform a proper investigation, 2) Defendant did not evaluate the results of the

19   investigation properly, and 3) Defendant had no reasonable basis for the refusal.

20               58.   Defendant’s failure to investigate the claims properly was, and continues to be, a

21   substantial factor in causing harm to Yusen.

22               59.   Defendant has ignored evidence supporting the claims.

23

24

     4/10/2019                                   Page 9
                                                                                             COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 10 of 11 Page ID #:10



 1                60.      Defendant has failed to acknowledge and reasonably respond to Yusen’s

 2    communications and has unreasonably delayed the claim process.

 3                61.      Defendant has unreasonably denied Yusen’s claims, thereby withholding Policy

 4    benefits.

 5                62.      Defendant did not deal fairly and in good faith with Yusen.

 6                63.      As a direct and proximate cause of Defendant’s actions, Yusen has had to defend

 7    itself in the Underlying Actions and has incurred, and continues to incur, significant legal

 8    expenses.

 9                64.      Defendant’s violation of its duty of good faith and fair dealing was the direct

10    cause of the injury sustained by Yusen.

11                65.      Yusen is entitled to recover from Defendant the amount of attorneys’ fees and

12    costs incurred in the Underlying Actions and in connection with the prosecution of this

13    Complaint along with other amounts that accrue subsequent to the filing of the Complaint.

14                66.      In addition, Yusen is entitled to recover punitive damages because Defendant’s

15    conduct described above was willful and in conscious disregard of Yusen’s rights or committed

16    with malice.

17
                  WHEREFORE, on its claims for relief, Yusen respectfully prays for the following:
18
                        i. For a declaratory judgment that (a) Yusen is an additional insured under the
19
                           Policy and (b) Defendant is obligated to defend and indemnify Yusen in the
20
                           Underlying Actions.
21
                        ii. For a judgment against Defendant awarding to Yusen the amount of attorneys’
22
                           fees and costs incurred in the Underlying Actions and in connection with the
23

24

      4/10/2019                                      Page 10
                                                                                                COMPLAINT
     Case 2:19-cv-02767-PSG-AGR Document 1 Filed 04/10/19 Page 11 of 11 Page ID #:11



 1                       prosecution of this Complaint along with other amounts that accrue subsequent to

 2                       the filing of the Complaint;

 3                   iii. For a judgment against Defendant awarding to Yusen punitive damages;

 4                   iv. For a judgment against Defendant awarding to Yusen prejudgment interest and

 5                       post-judgment interest; and

 6                   v. For such other and further relief as the Court deems just and proper.

 7                                                JURY DEMAND

 8    Yusen demands a trial by jury of all issues so triable.

 9
                  Dated: April 10, 2019
10

11                                                            RESPECTFULLY SUBMITTED,

12                                                            By: /s/ Reed Lyon
                                                                 Reed Lyon (SBN: 288361)
13
                                                              Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

      4/10/2019                                    Page 11
                                                                                                COMPLAINT
